Rodd Naquin
Clerk of Court

Docket Number: 2022 - CW - 0098

Tony Taylor
versus
Church of the King, Incorporated

TO: Brandon A. Brown
1075 Government Street
Baton Rouge, LA 70802

Tracey J. Comeaux
1450 Poydras Street
Suite 900

New Orleans, LA 70112

Sarah K. Lunn

3070 Teddy Drive

Baton Rouge, LA 70809
slunn@azshelbylaw.com

Hon. Richard A. Swartz
701 N. Columbia Street
Justice Center
Covington, LA 70433

 

Office Of The Clerk

Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Notice of Judgment and Disposition

May 20, 2022

William David Coffey

1450 Poydras Street

Suite 900

New Orleans, LA 70112
CoffeyD@ag.louisiana.gov

Jabrina C. Edwards
330 Marshall Street, Suite 77
Shreveport, LA 71101

Azelie Ziegler Shelby
SHELBY LAW FIRM
3070 Teddy Drive
Baton Rouge, LA 70809

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

A.SnJ)

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

TONY TAYLOR NO. 2022 CW 0098
VERSUS

CHURCH OF THE KING, MAY 20, 2022
INCORPORATED

In Re: State of Louisiana, through the Board of Supervisors

of Louisiana Community and Technical College System,
applying for supervisory writs, 22nd Judicial District
Court, Parish of St. Tammany, No. 2020-10322.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT GRANTED. The trial court’s November 29, 2021 judgment
which denied the exception of insufficiency of service of
process filed by third-party defendant, The State of Louisiana,
through the Board of Supervisors of Louisiana Community and
Technical College System, is reversed. Third party plaintiff,
Church of the King, Incorporated, failed to timely request
service on the proper “department, board, commission, or agency
head or person” as required by La. R.S. 13:5107. Barnett v.
Louisiana State University Medical Center-Shreveport, 2002-2576
(La. 2/7/03), 841 So.2d 725, 726. Pursuant to the mandatory
language of La. R.S. 13:5107, the third-party demand against
third-party defendant, The State of Louisiana, through the Board
of Supervisors of Louisiana Community and Technical College
System, is dismissed without prejudice.

JMM
WIL
EW

COURT OF APPEAL, FIRST CIRCUIT

A SnD)

DEPUTY CLERK OF COURT
FOR THE COURT